Citation Nr: 1126358	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include arthritis.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Jackson, Mississippi, (hereinafter RO).  The claim for service connection for a back injury was remanded by the Board in March 2010, and this issue is now ready for appellate review. 


FINDINGS OF FACT

1.  Arthritis of the back was not shown within one year of service.  

2.  There is no competent evidence linking a current back disability to service.  


CONCLUSION OF LAW

A current back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in June 2005 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports, VA clinical reports, and reports from an April 2010 VA examination that included an opinion as to whether the Veteran had a back disability that was a result of service as requested in the March 2010 remand have been obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports reflect complaints of pain in the Veteran's back in August 1964 after he was kneed in the back while playing football.  A muscle spasm was shown in the left lumbar region, and the impression was a contusion and muscle strain.  No further treatment for back complaints was demonstrated during service, and the September 1966 separation examination and medical history collected at that time did not reveal a back disability.  

The first post service reference to back complaints is contained in VA outpatient treatment reports dated in 2005, with a May 2005 bone scan of the lumbar spine showing mild arthritis.  As arthritis is not shown before this time, service connection cannot be granted for arthritis of the back under the provisions for presumptive service connection set forth above.  A July 2005 VA outpatient report showed the Veteran complaining about right sacroiliac pain since an injury in the military in "about 1965" as described by him.   

At the April 2010 VA examination, the Veteran referred to an in-service injury in which he was kneed in the back in 1964 while playing football.  He reported that he was sent back to regular duty but was unable to play any further football.  The Veteran described having chronic low back pain "over the years," but that he never sought medical attention for such pain until he presented to a VA clinic for the treatment described above.  The reports from the April 2010 VA examination document that the claims file was reviewed prior to the examination, and following this review and an examination, the examiner found the Veteran to be "a reliable and truthful historian[,] but the preponderance of the evidence does not implicate the present back complaints as being the direct and proximate result of his old [in service] football injury."  

Supporting the above  determination were references by the examiner to the fact that the service treatment reports only reflected one instance of back complaints, the fact that the medical history and examination completed at service separation was negative for a back disability, and the fact that there was "no documented evidence of any continuity or chronicity of symptomatology over the years."  With respect to the x-ray evidence of facet arthrosis at L5-S1, the examiner found this to be more likely than not related to the aging process and less likely as not the in-service traumatic event.  He also found no relationship between a wedging deformity and the in-service football injury.  

Review of the remaining evidence, to include the reports from VA outpatient treatment from December 2003 to July 2005, does not reveal any medical evidence linking a current back disability to service.  While the Veteran agrees with the VA examiner's assessment of the Veteran's credibility following the April 2010 VA examination, and the Veteran is competent to assert that he has had back pain from  service to the present time, also weighing against the claim is the fact that the Veteran did not file a claim for service connection for a back pain until well over thirty years after service, and that the medical evidence does not reflect any such complaints for over thirty years after service separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In short, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, the first post service evidence of which was shown many years after service and not linked by the most probative evidence of record to the one isolated instance of treatment in service.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of a back injury, to include arthritis, is denied.   


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


